Citation Nr: 0020058	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  99-06 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability.  

2.  Entitlement to an increased rating for low back pain with 
herniated disc, status post L4-5 laminectomy and 
decompression surgery, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel



INTRODUCTION

The veteran had active duty service from January 1986 to 
January 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in February 1999, and a statement of the case was 
issued that same month.  A substantive appeal was received in 
March 1999, and, that same month, the veteran appeared at a 
personal hearing at the RO.


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between the 
veteran's cervical spine disability and any injury or disease 
suffered during his military service. 

2.  The veteran's service-connected low back pain with 
herniated disc, status post L4-5 laminectomy and 
decompression surgery is manifested by complaints of pain 
which result in no more than moderate limitation of motion; 
the veteran suffers some moderate neurological symptoms with 
recurring attacks.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a cervical spine disability is not well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the veteran's service-connected 
low back pain with herniated disc, status post L4-5 
laminectomy and decompression surgery have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, including 
§ 4.71a, Diagnostic Codes 5292, 5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cervical Spine

The first issue before the Board involves a claim of 
entitlement to service connection.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Moreover, the truthfulness of evidence 
is presumed in determining whether a claim is well-grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The veteran was diagnosed with one episode of neck pain in 
service in December 1989.  Service medical records document 
several instances of complaints and treatment for lumbar 
strain, but there are no other complaints pertaining to any 
cervical condition.  His discharge examination reported a 
normal spine.   

The veteran sustained an automobile accident after service in 
February 1993.  X-rays afforded at that time were negative.  
Diagnosis was mild cervical strain, post trauma and motor 
vehicle accident.  

A private physician's report, dated in September 1998, 
reported onset of neck pain in July 1998 without specific 
event or injury.  Past medical history was reported as 
noncontributory.  Surgical history was significant for a 
lumbar diskectomy.  X-rays showed no significant 
abnormalities other than mild narrowing at the C6-7 level.  
An associated MRI was also afforded in September 1998 , which 
identified a central disc herniation of C6-7 with mild 
extrinsic impression on the cervical cord.

In November 1998, the veteran was afforded a VA examination, 
which produced a diagnosis of cervical disc disease with 
radicular symptoms.

The Board finds that the veteran has failed to provide 
medical evidence of a nexus between the claimed disability 
and any incident in service.  As no competent medical 
evidence has been introduced into the record showing a link 
between the current claim and the veteran's service, the 
veteran's claim must be denied as not well-grounded.

The veteran has testified that he continued to receive 
private treatment for a cervical disability after service.  
Chiropractor records that were secured by the RO did not 
demonstrate complaints relating to the cervical spine.  Any 
other such records have not been associated with the claims 
file.  The VA is prohibited from undertaking to assist a 
veteran in developing facts pertinent to his or her claim 
until such a claim is well grounded.  Morton v. West, 12 Vet. 
App. 477 (1999).  Thus, if the veteran is aware of the 
existence of such records, he should obtain and submit copies 
of such documents.

Moreover, while the veteran's statements represent evidence 
of continuity of symptomatology, without more, his statements 
are not competent evidence that relate the claimed disability 
to service.  Savage v. Gober, 10 Vet. App. 488 (1997).  
Although lay evidence is acceptable to prove the occurrence 
of an injury during service, lay testimony is not competent 
to prove a matter requiring medical expertise, such as a 
diagnosis or an opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the veteran's claim for service connection for a 
cervical spine disability must be denied as not well 
grounded.

Although the Board has disposed of the claim on a ground 
different from that of the RO, that is, whether the claim is 
well grounded rather than whether the veteran should prevail 
on the merits, the claimant has not been prejudiced by the 
Board's decision.  In assuming that the claim is well 
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete the claim for 
disability compensation for the above-discussed disability.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Increased Evaluation

The veteran claims that he has suffered an increase in the 
severity of this service-connected disability.  When a 
veteran is seeking an increased rating, such an assertion of 
an increase in severity is sufficient to render the increased 
rating claim well-grounded.  38 U.S.C.A. § 5107(a); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  With a well-
grounded claim arises a statutory duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5107(a).  After noting that the claims 
file includes service medical records, a recent spine 
examination, private treatment records, as well as another 
recent VA spine examination, the Board finds that the record 
as it stands is adequate to allow for equitable review of the 
veteran's increased rating claim and that no further action 
is necessary to meet the duty to assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

In service, the veteran was diagnosed with lower lumbar 
strain due to weight lifting.  

The veteran was afforded a VA spine examination in February 
1998.  He reported a history of significant back pain with 
radiculopathy until June 1993 when he underwent a laminectomy 
and decompression at L4-5, since which he experienced 
improvements.  He nevertheless complained of debilitating 
intermittent back pain.  He took no prescription medication 
at the time.  He reported the absence of back problems 
relating to standing and he was able to work full time since 
he can stand during his employment.  On examination, his gait 
was reported as arthritic.  The spine was midline and 
nontender.  The paraspinous muscles were tender at the belt 
line with mild spasm present.  Range of forward flexion was 
90 degrees.  Extension was to 10 degrees.  Lateral bending 
was to 30 degrees bilaterally.  Straight leg raising was 
negative.  Deep tendon reflexes were 1+ patellar and 
Achilles.  Motor showed dorsiflexion, plantar flexion, knee 
extension and hip flexion 5/5 with fatigue at dorsiflexion.  
There was normal sensation to light touch.  Diagnosis was 
chronic low back pain with improvement in symptomatology 
status post laminectomy, however, with persistent back pain.

In the context of the current claim, the veteran was afforded 
another examination by the same examiner in November 1998.  
Although he had asserted that his service connected condition 
had worsened, X-rays afforded at that time as compared with 
those afforded in February were unchanged.  Only a mild disc 
space narrowing between L4-5 was again noted, with other disc 
spaces appearing intact.  There was no evidence of 
spondylolysis and posterior elements and sacroiliac joints 
appeared intact.  In the context of the physical examination, 
the veteran registered no specific complaints pertaining to 
the lumbar spine.

Likewise private treatment records from September 1998 
through November 1998 fail to demonstrate complaints or 
treatment for a low back condition; whereas, treatment is 
noted for a cervical disability.  However, a September 1998 
private report does refer to a normal gait. 

Under Diagnostic Code 5292, slight limitation of motion of 
the lumbar spine warrants a 10 percent evaluation.  Moderate 
limitation warrants a 20 percent evaluation; severe 
limitation warrants a 40 evaluation.  

Diagnostic Code 5293 for intervertebral disc syndrome 
provides for a 20 percent evaluation when moderate; recurring 
attacks.  The next higher rating of 40 percent is for 
application when there are severe, recurring attacks, with 
intermittent relief.

The Board also believes that the provisions of Diagnostic 
Code 5295 for lumbosacral strain should be considered.  Under 
this Code, a 20 percent rating is for application when there 
is muscle spasm on extreme forward bending, loss of lateral 
spine motion unilateral, in standing position.  A 40 percent 
rating is for application when severe; with listing of whole 
spine to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral spine motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

After reviewing the evidence, the Board must conclude that 
the criteria for a rating in excess of the current 20 percent 
have not been met under any of the applicable diagnostic 
codes.  With regard to Diagnostic Code 5292 for limitation of 
motion, the record does not show more than moderate 
limitation of motion.  In this regard, the Board notes that 
the VA examination in February 1998 showed essentially normal 
range of motion.  Certainly such findings do no approximate 
severe limitation of motion, nor has it been shown that 
additional functional loss due to pain, weakness, fatigue and 
incoordination results in limitation of motion which more 
nearly approximates severe limitation of motion. 38 C.F.R. 
§§ 4.40, 4.45.  The Board believes such findings are no more 
than moderate in degree and thus do not warrant a rating 
under Diagnostic Code 5292 in excess of the current 20 
percent.

Looking to Diagnostic Code 5293, the record likewise does not 
demonstrate such neurological findings so as to warrant a 
rating in excess of the current 20 percent.  While VA 
examination in February 1998 revealed an arthritic gait and 
mild spasm of the paraspinous muscles, other aspects of 
neurological examination, such as normal sensation to light 
touch, motor and negative straight leg raising, was 
essentially negative.  The examiner specially commented that 
the veteran had improved since surgery in 1993.  Essentially, 
there were no corroborating clinical observations pertaining 
to pain emanating from the lumbar back per se from February 
through December 1998.  While past medical records clearly 
show neurological complaints with supporting clinical and 
special test findings, the Board views the neurological 
picture presented by the evidence to be essentially one of 
moderate intervertebral disc syndrome with recurring attacks.  
Such a disability picture warrants continuance of the current 
20 percent rating under Diagnostic Code 5293.  The veteran's 
disability is not shown to be productive of pronounced 
neurological disability or other neurological findings listed 
under the criteria for the next higher rating of 40 percent

Likewise, the Board finds that the preponderance of the 
evidence is against entitlement to a rating in excess of 20 
percent under Diagnostic Code 5295.  While some of the 
symptoms listed for the next higher rating of 40 percent 
(such as abnormal gait and narrowing of joint space) have 
been shown, the medical evidence shows no listing of the 
spine or any marked limitation of motion.  The Board believes 
the veteran's current gait, paraspinal tenderness, and 
complaints of pain are fully contemplated under the 20 
percent rating under Diagnostic Code 5295 and that the 
criteria for a higher rating simply have not been met.

In sum, the Board finds that the current 20 percent rating 
for the veteran's lumbar spine disability is supported by the 
evidence.  Such a finding does not in any manner suggest that 
the Board doubts the significance of the veteran's low back 
impairment.  The record clearly shows that he suffers pain 
and even some limitation of motion and some neurological 
symptoms as well.  However, the Board must rate his 
disability in accordance with applicable laws and 
regulations. In the present case, the preponderance of the 
evidence is against a finding that the criteria for a rating 
in excess of 20 percent have been met under applicable 
diagnostic criteria.

The potential application of various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that the service connected disorder at issue has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, with regard to the foregoing decision, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence and 
the negative evidence to otherwise permit a favorable 
resolution of the present appeal.


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

